 In the Matter Of WISCONSIN POWER AND LIGHT COMPANYandUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA, LOCAL No.1134Case No. R-588.-Decided March 31, 1938Gas and Electric Utility Industry-Investigation of Represenntatiaes:contro-versy concerning representation of employees: rival organizations; controversyas to appropriate bargainingunit-Unit Appropi late for Collective Bargain-ing:employees in all districts : similarity of interests and functions of em-ployees; history of collective bargaining relations with employer; organizationof business ; petitioning union claims majority in one district: rival organi-zations represent employees in all districts considered as one unit : unitconfined to employees of one district is inappropriate-Order: dismissing Peti-tion for Investigation and Certification of employees in one district only.Mr. Morris L. Ferrer,for the Board.Mr. William Ryan,of Milwaukee, Wis., for the Company.Mr. James C. White,of Milwaukee, Wis., for the United.Mr. I. E. Goldberg,of Milwaukee, Wis., for the Brotherhood, andthe Amalgamated.Mr. Edwin L. Swope,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 28, 1937, United Electrical, Radio and Machine Work-ers of America, Local No. 1134, herein called the United, filed withthe Regional Director for the Twelfth Region (Milwaukee, Wis-consin) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees ofWisconsinPower and Light Company, Beloit, Wisconsin, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On January 27, 1938, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.320 DECISIONS AND ORDERS321On January 28, 1938,the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe United, upon the International Brotherhood of Electrical Work-ers,herein called the Brotherhood,and upon the AmalgamatedAssociation of Street,Electric Railway &-Motor Coach Employeesof America,herein called the Amalgamated,the latter three labororganizations claiming to represent employees directly affected bythe investigation.Pursuant to the notice,a hearing was held onFebruary 3, 1938, at Beloit, Wisconsin,beforeAlvin J. Rockwell,the Trial Examiner duly designated by the Board. The Board, theCompany, the United, the Brotherhood,and the Amalgamated wererepresented by counsel and participated in, the hearing.Full opportunity to be heard,to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds no prejudicial errors were committed.The rulingsare hereby affirmed.On February 28, 1938, the Company filed a brief with the Boardurging that the petition be dismissed.Upon the entire record in the case,the Board makes the following :FINDINGS OF FACTI.THE BDSINESSOF THE COMPANYWisconsin Power andLight Companyis a public utility corpo-ration, organized under the laws of Wisconsin,with its principaloffice atMadison,Wisconsin.A majority of the Company's commonstock is owned by the North West Utilities Company which is con-trolled by the MiddleWest UtilitiesCompany.The Company hasthree subsidiaries,one of which is located in South,Beloit, Illinois.The Company is engaged principally in providing electricty, gas,and water for about 15,000 square miles of territory within the StateofWisconsin.As an incident to its gas and electric business, itsells gas and electric appliances at retail.It also operates severalintrrcity and intercity bus lines, one of which crosses the State lineinto Dubuque, Iowa, and one small intrastate electric railroad whichoperates between Sheboygan and Plymouth where it connects withthe Chicago,Milwaukee and St. Paul Railroad.During 1936 theCompany did a business of approximately$8,250,000 and employedabout 1,300 persons.jIn-1936 the Company purchased approximately. $1,700,000worthof the following materials,most of which were manufactured or 322NATIONAL LABOR RELATIONS BOARDoriginated outside ofWisconsin : Coal, poles, copper wire, gasoline,oil transformers, regulators and similar equipment, gas and electricmerchandise for resale,and othermiscellaneous material of variouskinds.The Company is furnishing service outside of Wisconsin to SouthBeloit and Rockton, both located in Illinois, and to a few farmersliving just across the boundary line in the State of Illinois. It fur-nishes service to several post offices and other federal buildings, andto air beacons located in its territory. It also furnishes full or part-time service to a number of industrial firms some of which are asfollows : Gates American Company, Taylor Freezer Company, FisherRotary Oven Company, Freeman Shoe Company, Box Board Com-pany, Gardner Machine Company, General Refrigeration Company,and Wisconsin Knitting Company.The Company has about thirty plants located in different parts ofits territory.The largest power plants are the hydroelectric plantsat Prairie du Sac and Wisconsin Dells, the steam plant at Edgewater,and the steam and hydroelectric plants at Beloit. It has dividedits territory into 14 Districts in order to be in closer contact with itsconsumers and to take better care of their needs.The only DistrictMost of theelectricity, gas, and water which is sent outside of Wisconsin by theCompany is sent out of this District'to be distributed by its subsidiaryin South Beloit, Illinois.There are about 120 persons employed inthe District.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America-, LocalNo. 1134, is a labor organization affiliated with the Committee forIndustrial Organization, admitting to its membershipall employees. ofthe Company in the Beloit District, excluding office, sales, and super-'visory employees, and bus drivers.International Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor. It claimsjurisdiction over all types of electrical workers in the Company, ex-cluding sales, supervisory, and clerical employees.Amalgamated Association of Street, Electric Railway & MotorCoach Employees of America is a labor organization affiliated withthe American Federation of Labor. It admits to membership all theemployees of the Company engaged in operating the Company's elec-tric railroad, bus system and as plants, and also janitors, but excludessales, clerical, and supervisory employees. DECISIONS AND 01{DERSIII. THE APPROPRIATE UNIT323The United claims that the employees of the Beloit District, ex-cluding office, sales, and supervisory employees, and bus drivers, con-stitute an appropriate bargaining unit. It claims to represent amajority of such employees.The Brotherhood and the Amalgamatedcontend that the bargaining unit or units should be composed of em-ployees in all 14 Districts.The Brotherhood states that it has asmembers a majority of the electrical workers in all 14 Districts.TheAmalgamated states that it has as members a majority of all theelectric railroad and bus system employees, janitors and gas plantemployees in the 14 Districts.The claims of the Brotherhood andthe Amalgamated with respect to the 14 Districts together cover sub-stantially the same classifications of employees as are covered by theclaim of the United with respect to the Beloit District.On December17, 1937, the Brotherhood and the Amalgamated each entered into anexclusive bargaining contract with the Company covering the em-ployees in all 14 Districts which each claims to represent.The record indicates that the functions and interests of employeesin all 14 Districts are similar and closely related.Under such circum-stances and in view of the nature of the business here involved, weare of the opinion that a unit composed of employees of only onedistrict is not appropriate for the purposes of collective bargainingif any lawful labor organization or organizations represent the em-ployees in all Districts considered as one unit.,On the basis of theclaims of the Brotherhood and the Amalgamated, they each representa majority of all employees of the Company in the 14 Districts withinthe classifications which each claims to represent.No issue was raisedas to these claims at the hearing.We find that a unit composed solely of employees of the BeloitDistrict is not appropriate for the purposes of collective bargain-ing.Since the only petition filed in this proceeding relates solely toemployees in this District, it is not necessary to determine whatwould be the appropriate unit if the petition were broader in scope.IV.THE QUESTION CONCERNING REPRESENTATIONThe petition in this case, as pointed out in Section III above, re-lates solely to employees of the Company in the Beloit District.Wehave found in Section III that a unit composed solely of employeesof the Beloit District is not appropriate for the purposes of collec-tive bargaining.We find, therefore, that no question has been raised1SeeMatter of Swift and CompanyandPac7anq Rouse WeikersUnion,Local No561,4 N. L R B 779,Matter of United Shipyards, IncandLocals -Yo 12, No 13, No 15 ofThe Industrial Union of Marine and Shipbuilding Workers of America,5 N L R B.742. 324NATIONAL LABOR RELATIONS BOARDconcerning the representation of employees in an appropriate bar-gaining unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION of LAWNo question concerning the representation of employees of Wiscon-sin Power and Light Company in a unit which is appropriate for thepurposes of collective bargaining has arisen, within the meaning ofSection 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby dismisses thepetition for investigation and certification filed by United Electrical,Radio and Machine Workers of America, Local No. 1134.